Mr. Presiding Justice McSurely delivered the opinion of the court. We must affirm the judgment in this case for the reason that the plaintiff in error has furnished this court with no proper abstract of record. What purports to be an abstract commences as follows: “1. Placita. Present: Honorable Sheridan Fry, judg'e of the Municipal Court of Chicago. “2. Premise. “3. Plaintiff’s statement of claim. “5. Summons. “6. Appearance of defendant. “7. Order. “8. Order. “9. Affidavit of merits. “10. Judgment for thirty-five ($35) dollars.” As has been said many times, the abstract is the pleading of the parties and must inform the court of review as to what the case is about. The abstract before us utterly fails in this respect. See classic opinion by Judge Gary in Bishop v. Loewus, 63 Ill. App. 351. See also, Deane v. Michigan Stove Co., 69 Ill. App. 106. In the absence of an abstract informing the court as to the character of the case and the issue involved, the judgment will be affirmed. Affirmed.